Title: From George Washington to James McHenry, 6 May 1798
From: Washington, George
To: McHenry, James



Dear Sir
Mount Vernon 6th May 1798.

Amongst the variety of matters which have come before Congress for the purpose of preparation, in the dernier resort; in short as a salutary measure at all times, & under all circumstances; Arsenals and Cannon Founderies, have occupied its attention.
This leads me to ask what steps have been taken relative to the Site for one at the Mouth of Shanondoah? I will pledge myself that there is not a spot in the United States wch combines more, or greater requisites for these, than that does; considered either as a place of immense strength against, & inaccessible by an enemy (although open to inland navigation in all directions, as well crosswise as to the shipping Port at the Federal City, & water transportation to the Western Country)—for its centrality among Furnices & Forges; for its inexhaustible supply of Water, having the whole River of Shanondoah as a resourse; and for the populous & plentiful country in which it lyes.
I do not suppose that a place of this importance, and which has already cost the United States several thousand dollars (to be possessed of the ground) has passed unnoticed; but not having heard

it mentioned in the progress of the discussions, or that any thing has been done on the premises since the purchase of it under the former act, has induced this enquiry; which you may answer, or not, as it suits your convenience: not doubting but that you have matters of more importance to attend to, than the solution of my question.
The Demo’s seem to be lefting up their heads again, according to Mr Bache. They were a little crest fallen—or one might say, thunder stricken—on the publication of the Dispatches from our Envoys; but the cont[en]ts of them are now resolved into harmless chit-chat and trifles—less than was, or ought to have been expected from the misconduct of the Administration; & that it is better to submit to such chastisement than to hazard greater evils by futile resentments. So much for a little consultation among themselves. I am always Your affectione

Go: Washington

